DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-7, 18-24, 26, and 27 are allowed. 

Election/Restrictions
Claims 1-7, 26, and 27 are allowable. The restriction requirement among species A-G, as set forth in the Office action mailed on October 5, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 5, 2020 is partially withdrawn.  Claims 18-24, directed to species G, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 8, 9, 10, and 25, directed to species B, C, D, and G remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 8-10 and 25 directed to species non-elected without traverse.  Accordingly, claims 8-10 and 25 have been cancelled.
The application has been amended as follows: 
Claim 8. (canceled)
Claim 9. (canceled)
Claim 10. (canceled) 
Claim 25. (canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a method of imaging an eye, the method comprising: focusing a first electromagnetic radiation beam to a focal point at a first plurality of locations in the eye, the first electromagnetic radiation beam having a first polarization; focusing a second electromagnetic radiation beam to a focal point at a second plurality of locations in the eye, the second electromagnetic radiation beam having a second polarization different than the first polarization; generating a first intensity signal indicative of an intensity of electromagnetic radiation reflected from the eye detected by a confocal detector in response to the step of focusing the first electromagnetic radiation beam; generating a second intensity signal indicative of an intensity of 
Claim 7 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a method of imaging a cornea or lens of an eye, the cornea or lens having an anterior surface and a posterior surface, the method comprising: generating a first electromagnetic radiation beam using a beam source; passing the first electromagnetic radiation beam through a wave plate; propagating the first electromagnetic radiation beam to a beam scanner; focusing the first electromagnetic radiation beam to a focal point at a first plurality of locations in the cornea of the eye using the beam scanner; receiving a first reflected electromagnetic radiation from the focal point after focusing the first electromagnetic radiation beam; 4Appl. No. 16/188119Attorney Docket No. JSV6193USDIV1 Amdt. Dated July 29, 2021CustomerNo.: 27777 Reply to finalOffice Actionof April30, 2021directing the first received electromagnetic radiation through the wave plate and towards a sensor; generating a first intensity signal indicative of an intensity of the first received electromagnetic radiation; rotating the wave plate an angle after generating the first intensity signal; passing a second electromagnetic radiation beam through the rotated wave plate; focusing the second electromagnetic radiation beam to a focal point at a second plurality of locations in the cornea of the eye using the beam scanner; receiving a second reflected electromagnetic radiation from the focal point after focusing the second electromagnetic radiation beam; directing the second received electromagnetic radiation through the rotated wave plate and toward the sensor; generating a second intensity signal indicative of an intensity of the second received electromagnetic radiation; and generating one or more images of the eye with the first and second intensity signals.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./



/JONATHAN T KUO/Primary Examiner, Art Unit 3792